Per Curiam.
This is an appeal from a judgment appointing appraisers and overruling appellants’ objections to the taking of such action in a proceeding in eminent domain for the alleged reasons that the trial court was without jurisdiction, and that the plaintiff (appellee) had no right to exercise the power of eminent domain for the use sought. Section 933 Burns 1914, (Acts 1905 p. 59, §5) expressly provides that under such circumstances th4 “defendants, or any of them, may appeal to the Supreme or Appellate Court from such decision as and in the manner that appeals are taken from final judgments in civil actions”, and this appeal seems to have been perfected in conformity with that statute.
*411*410Chapter 251, Acts 1921 p. 741, §1392& et seq. Burns’ *411Supp. 1921, which authorizes appeals from interlocutory orders in certain cases, and prescribes the procedure to be followed in those cases, does not t mention appeals from judgments appointing appraisers in proceedings to condemn lands under the power of eminent domain, and contains no repealing clause. It does not repeal the statute first above cited.
The motion to dismiss the appeal is overruled.